Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant’s arguments, see Remarks, pages 6-8, filed June 3, 2022, with respect to claims 1-11 have been fully considered and are persuasive.  The rejection of claims 1-11 has been withdrawn. 



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a presser that is configured to press the switch”, “an output-tray posture switcher that switches a posture of the output tray”, “an output-direction switcher that switches an output direction of the medium” in claims 1, 8, 9, 10, 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.





Allowable Subject Matter

Claims 1-11 are allowable.

The following is an examiner’s statement of reasons for allowance: 
            
      With regards to independent claim 1, the closest prior art of US Patent Application Publication Pub. No. US 20070188818 to Westcott discloses an image reading apparatus (paragraph 39; camera scanners), comprising:
      an base portion that is mounted on a mount surface on which the image reading apparatus is mounted (paragraph 38; pedestal 20 (base) mounted on surface on which imager is mounted);
     an apparatus body that is attached to the base portion so as to be rotatable relative to the base portion (paragraph 38, 42, 47; imager body attached to pedestal so as to pivot relative to base 20);
      a feed tray supports the medium which is set thereon (paragraph 38; input tray 24 inputs documents);
       an output tray receives the medium which is output thereon (paragraph 38, 45; output tray 32).




         US Patent Application Publication Pub. No. US 20100097667 to Ikeda discloses a
detector that is configured to detect the posture of the apparatus body (paragraph 31,
46; sensor 210 detects posture of the scanner 15 body (horizontal or vertical)).




       US Patent Application Publication Pub. No. US 20170267476 to Miyagi discloses the apparatus body includes a lower unit and an upper unit, the upper unit is attached to the lower unit so as to be rotatable relative to the lower unit (paragraph 38; upper unit 3 attached to lower unit 2 and rotates relative to lower unit 2)
      a feed roller that sends the medium from the feed tray (roller 13/14 send medium on mounter 11 (feed tray));
      a reader that reads the medium sent by the feed roller, the reader includes a first reading unit and a second reading unit (paragraph 47; upper image sensor 25 (second reading unit) and lower image sensor 26 provide first reading unit for reading medium from the roller 13/14), the first reader is provided in the lower unit to face a second surface of the medium that is transported along a medium feed path, and the second reader is provided in the upper unit to face a first surface of the document that is transported along the medium feed path, the first surface is an opposite side the second surface (paragraph 35, 47-48; lower image sensor 26 is in lower unit to read second side and upper image sensor 25 is in upper unit to read first side opposite second side; sheet transportation path);
       an output roller pair that outputs the medium onto the output tray (paragraph 48-49; roller 27/28 output to tray 5).






      JP 2014022840 to Toyoda discloses an output-tray posture switcher that switches a posture of the output tray with respect to the apparatus body (paragraph 48, 54; output tray 61 is tilt-able via shaft to change posture).


       In addition to the teachings of the claim 1 as a whole, the closest prior art of record failed to teach or suggest, 
       “detector that is configured to detect the posture of the apparatus body with respect to the base portion,
         wherein the detector has a switch and a presser that is configured to press the switch, and
          the presser presses the switch in association with changing of the posture of the apparatus body”

            Therefore, claims 2-11 are allowable for depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  








Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

07/28/2022